              Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 1 of 8

                                                                                                         ORIGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        -   -   -   -   X


 UNITED STATES OF AMERICA

                  -       V.       -                                                        SEALED INDICTMENT

 KARL SEBASTIAN GREENWOOD,                                                                  S2 17 Cr. {p':)Q

                                                   Defendant.

 -   -   -    -       -   -    -       -   -   -    -   -   -   -   -   -   -   -   -   X


                                                       COUNT ONE
                                           (Conspiracy to Commit Wire Fraud)

         The Grand Jury charges:

         1.               From at least in or about 2014 through in or about

2017, in the Southern District of New York and elsewhere, KARL

SEBASTIAN GREENWOOD, the defendant, and others known and

unknown, willfully and knowingly, combined, conspired,

confederated and agreed together and with each other to violate

Title 18, United States Code, Section 1343.

         2.               It was a part and an object of the conspiracy that

KARL SEBASTIAN GREENWOOD, the defendant, and others known and

unknown, willfully and knowingly, having devised and intending

to devise a scheme and artifice to defraud and for obtaining

money and property by means of false and fraudulent pretenses,

representations, and promises, would and did transmit and cause

to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,
          Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 2 of 8




signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, to wit, GREENWOOD, and

others working on his behalf, made and caused to be made false

statements and misrepresentations soliciting individuals

throughout the world, including in the Southern District of New

York, to invest in "OneCoin," a purported cryptocurrency, and

instructed individuals to transmit investment funds to OneCoin

depository accounts, and thereby caused individuals to send

international wires representing their OneCoin investments.

             (Title 18, United States Code, Section 1349.)

                                  COUNT TWO
                                 (Wire Fraud)

     The Grand Jury further charges:

     3.      From at least in or about 2014 through in or about

2017, in the Southern District of New York and elsewhere, KARL

SEBASTIAN GREENWOOD, the defendant, willfully and knowingly,

having devised and intending to devise a scheme and artifice to

defraud, and for obtaining money and property by means of false

and fraudulent pretenses, representations and promises, for the

purpose of executing such scheme and artifice, transmitted and

caused to be transmitted by means of wire communication in

interstate and foreign commerce writings, signs, signals,

pictures, and sounds, to wit, GREENWOOD, and others working on

his behalf, made and caused to be made false statements and



                                       2
             Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 3 of 8




misrepresentations soliciting individuals throughout the world,

including in the Southern District of New York, to invest in

"OneCoin," a purported cryptocurrency, and instructed

individuals to transmit investment funds to OneCoin depository

accounts, and thereby caused individuals to send international

wires representing their OneCoin investments.

             (Title 18, United States Code, Sections 1343 and 2.)

                                         COUNT THREE
                                (Money Laundering Conspiracy)

        The Grand Jury further charges:

        4.       From at least in or about 2014 through in or about

2017, in the Southern District of New York and elsewhere, KARL

SEBASTIAN GREENWOOD, the defendant, and others known and

unknown, knowingly did combine, conspire, confederate, and agree

together and with each other to commit money laundering, in

violation of Title 18, United States Code, Sections

19 5 6 ( a ) ( 1 ) ( B) ( i ) and 19 5 6 ( a ) ( 2 ) ( B ) ( i ) .

        5.       It was a part and an object of the conspiracy that

KARL SEBASTIAN GREENWOOD, the defendant, and others known and

unknown, knowing that the property involved in certain financial

transactions represented proceeds of some form of unlawful

activity, would and did conduct and attempt to conduct such

financial transactions, which in fact involved the proceeds of

specified unlawful activity as defined in Title 18, United




                                                        3
          Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 4 of 8




States Code, Section 1956(c) (7), to wit, the proceeds of the

wire fraud scheme alleged in Counts One and Two of this

Indictment, in violation of Title 18, United States Code,

Sections 1343 and 1349, knowing that the transactions were

designed in whole and in part to conceal and disguise the

nature, location, source, ownership, and control of these

proceeds of specified unlawful activity, in violation of Title

18, United States Code, Section 1956(a) (1) (B) (i), to wit,

GREENWOOD, and others working on his behalf, caused the transfer

of hundreds of millions of dollars of OneCoin investor· funds

from OneCoin investment depository accounts through a

sophisticated network of bank accounts held at financial

institutions located throughout the world, including through

bank accounts held at financial institutions located in the

United States, and through correspondent banks located in New

York, New York, to conceal and disguise the nature, source,

ownership, and control of the fraud proceeds.

     6.      It was further a part and an object of the conspiracy

that KARL SEBASTIAN GREENWOOD, the defendant, and others known

and unknown, would and did transport, transmit, and transfer,

and attempt to transport, transmit, and transfer a monetary

instrument and funds from a place in the United States to and

through a place outside the United States, and to a place in the

United States from and through a place outside the United


                                       4
          Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 5 of 8




States, knowing that the monetary instrument and funds involved

in the transportation, transmission, and transfer represented

the proceeds of some form of unlawful activity and knowing that

such transportation, transmission, and transfer was designed in

whole and in part to conceal and disguise the nature, location,

source, ownership, and control of the proceeds of specified

unlawful activity, to wit, the proceeds of the wire fraud scheme

alleged in Counts One and Two of this Indictment, in violation

of Title 18, United States Code, Sections 1343 and 1349, all in

violation of Title 18, United States Code, Section

1956(a) (2) (B) (i), to wit, GREENWOOD, and others working on his

behalf, caused the transfer of hundreds of millions of dollars

of OneCoin investor funds from OneCoin investment depository

accounts through a sophisticated network of bank accounts held

at financial institutions located throughout the world,

including through bank accounts held at financial institutions

located in the United States, and through correspondent banks

located in New York, New York, to conceal and disguise the

nature, source, ownership, and control of the fraud proceeds.

            (Title 18, United States Code, Section 1956(h) .)

                           FORFEITURE ALLEGATIONS

     7.      As a result of committing the wire fraud offenses

alleged in Counts One and Two of this Indictment, KARL SEBASTIAN

GREENWOOD, the defendant, shall forfeit to the United States


                                       5
          Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 6 of 8




pursuant to Title 18, United States Code, Section 981 (a) (1) (C),

and Title 28, United States Code, Section 2461, any and all

property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of such offenses.

     8.      As a result of committing the money laundering offense

alleged in Count Three of this Indictment, KARL SEBASTIAN

GREENWOOD, the defendant, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 982(a) (1), any

and all property, real and personal, involved in such of£ense,

and any property traceable to such property.

                        Substitute Asset Provision

     9.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

                   a.    cannot be located upon the exercise of due

diligence;

                   b.    has been transferred or sold to, or

deposited with, a third party;

                   c.    has been placed beyond the jurisdiction of

the court;

                   d.    has been substantially diminished in value;

or

                   e.    has been commingled with other property

which cannot be subdivided without difficulty;




                                       6
        Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 7 of 8



it is the intent of the United States, pursuant to Title 21,

united States Code, Section 853(p), and Title 28, United States

Code, Section 2461(c}, to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property.

       (Title 18, United States Code, Sections 981 and 982;
         Title 21, United States Code, Sections 853; and
           Title 28, United States Code, Section 2461.)




FOREPERSON                              JOO
                                               United States Attorney
                                        Southern District of New York




                                    7
Case 1:17-cr-00630-ER Document 367 Filed 04/21/21 Page 8 of 8




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                           -   V •   -


               KARL SEBASTIAN GREENWOOD,


                                          Defendant.




                   SEALED INDICTMENT

                     S2 17 Cr.

                    (18   u.s.c.         §§   2,
               1343, 1349, and 1956(h) .)



                                     JOON H. KIM
                  Acting United States Attorney.



                       A TRUE BILL




                                                   Foreperson.




         •
             JNGIIJ ~4ul/'bl' //h
                                                         ;Ji)OIA IH~Ph'
                                                   ---     (IJ'/lrf
